Citation Nr: 1221472	
Decision Date: 06/20/12    Archive Date: 06/29/12	

DOCKET NO.  09-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a pneumovax shot, to include chronic obstructive lung disease (COPD) and diabetes mellitus.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from May 1971 to February 1975 and from September 1979 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Pittsburgh, Pennsylvania, that denied entitlement to the benefit sought.


FINDING OF FACT

1.  The Veteran does not have residuals of a pneumovax shot that are shown to be the result of VA hospital care, medical or surgical treatment, or examination.  

2.  Additional disability due to his having received the pneumovax shot is not shown and delayed notification or treatment for the shot, resulting in additional disability, to include COPD and diabetes mellitus, is not shown.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of pneumovax shot, to include COPD and diabetes mellitus, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The Veterans Claim Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5012- 5103A, 5106, 5107, and 5126 imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case the Veteran was notified of the evidence and information necessary to establish entitlement to benefits sought in a letter dated in November 2008, prior to the initial RO adjudication in 2009.  VA again provided notice pursuant to the VCAA in a letter dated in March 2009.  In that letter VA notified the Veteran how VA assigns disability ratings and effective dates.  VA thereafter readjudicated the claim and provided Supplemental Statements of the Case.  Accordingly, the Veteran was afforded due process of law.  The Board notes that the United States Supreme Court has held that an error in any VCAA notice should not be presumed to be prejudicial.  The burden of showing harmful error rests with the party raising the issue, and is to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this case, the Veteran has not demonstrated or complained of any judicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has satisfied its duty to assist.  VA medical records have been associated with the claims folder.  Additionally, VA referred the entire claims file for review to a VA physician for the purpose of obtaining a medical opinion.  The Board finds the examiner's review of the record is sufficiently detailed with recorded history.  The review was conducted by a medical professional, and his report reflects review of the prior medical record.  The Board finds that the review of the medical records by the VA examiner is more than adequate.

In view of the foregoing, the Board finds that VA has satisfied its duty to notify and assist the Veteran and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Pertinent Legal Criteria

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 was received in September 2008.  Because the claim was filed on or after October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997, and its implementing regulations at 38 C.F.R. § 3.358 are not for application.  The version of 38 U.S.C.A. § 1151 that became effective October 1, 1997, is the applicable statue in this case.  Effective that date, 38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under Chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or any Department facility as defined in Section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance or fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The implementing regulation is 38 C.F.R. § 3.361, which provides that, in order to determine if a Veteran has an initial disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or hospital treatment, examination, rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

The Board is required to analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of a Veteran differs from weight and credibility.  The former is a legal concept determining whether testimony can be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  In determining whether statements are credible, the Board may consider internal consistency, visual plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran essentially maintains that as a result of his receipt of a pneumovax injection, he developed COPD that resulted from carelessness, negligence, lack of skill, or similar incidents of fault on the part of the attending VA personnel or that the COPD could have resulted from an event that could not have been reasonably foreseen by a reasonable health care provider.

The record shows that a chest X-ray study in June 2006 was suspicious for chronic lung disease involvement.  The records show that COPD has been diagnosed by the medical evidence of record from as early as August 2006.  

On February 5, 2007, the Veteran was seen at a VA medical center with complaints of low back pain.  He refused an influenza immunization and a tetanus immunization, but accepted a pneumonia vaccine which was administered in the left deltoid area. He was educated about adverse reactions that might occur.

He was seen by a private physician on February 8, 2007, complaining of a red and swollen left elbow without tenderness at the site of the pneumovax shot.  There were no fever or chills or cough indicated.  He was not feverish, but there was wheezing.  He was referred to orthopedics.  

On February 22, 2007, he was evaluated for the pneumonia.  He was given a diagnosis of bronchitis and was placed on Doxycycline.

On February 28, 2007, he was again seen for complaints of shortness of breath.  He was prescribed medication.  A chest X-ray study at that time did not show any acute process.

On March 2, 2007, he was treated by a Dr. A. for a history of asthma and questionable reactive airway disease.  His history included smoking of many years' duration.  On examination he was described as not in distress.  The chest and lungs were clear.

On March 8, 2007, he was seen at a private facility for continuing cough and wheezing.  He was given an assessment of shortness of breath and asthma.  He was counseled to stop smoking.

Additional reports include a notation from the VA Medical Center in Martinsburg, West Virginia, on March 19, 2007, that he was seen for a complaint of a bad reaction to the pneumovax shot and this had caused swelling in the arm from the elbow to the shoulder.  He stated this was treated by a bone doctor, but the infection went from his arm to his chest and he missed two months of work.

Pulmonary function testing conducted at a private hospital in May 2007 showed moderate obstruction with borderline improvement and bronchodilator response.  Flow volume loop demonstrated changes consistent with obstructive airway disease, but no evidence of any atomic upper airway obstruction.

A chest X-ray done at a VA facility in June 2007 showed no change since 2006.  Notation was made of mild pulmonary emphysema, with no active disease.  Pulmonary function testing conducted on June 22, 2007, showed severe obstruction without significant bronchodilator response.

CT scan of the chest in September 2007 showed COPD and what might represent chronic thrombosis to the left lower pulmonary artery branch to the lateral basal segment, but there was no definite evidence of an acute pulmonary embolism.

The claims file was referred to a VA physician knowledgeable in respiratory disorders and the file was reviewed by that examiner in August 2011.  The examiner referred to the documentation mentioned above, to include the date of February 5, 2007, when the Veteran received the pneumovax vaccine, which was administered in the left deltoid area.  The physician stated there was evidence that the Veteran was educated about adverse reactions at the time the shot was administered and was also provided hand outs regarding pneumovax vaccine and potential reaction.  In reviewing the findings documented above, the physician stated there was evidence that the Veteran had some type of local reaction to the pneumovax vaccine.  He seemed to have been treated with what the physician described as "an appropriate antibiotic," that being Ceflax.  With regard to the Veteran's statement that he had an infection in his arm that went to his lung, the physician stated this was not well documented.  There was no evidence that the Veteran had pneumonia by chest X-ray.  There was no associated link between his local reaction and COPD as he claimed. 

The physician noted the Veteran's local reaction might have been cellulitis that was effectively treated, although there was no specific documentation.  It was also indicated the Veteran was a known smoker who had apparently smoked one pack a day for some 40 years.  The physician also noted the Veteran had received a diagnosis of COPD dating as far back as 2006 and recent pulmonary function testing supported a diagnosis of severe obstruction.  The physician remarked there was no medical link between a local reaction to pneumovax vaccine and COPD.  He stated that COPD was not caused by or made worse as a result of the pneumovax injection.  He remarked that COPD did not result from any carelessness, negligence, lack of skill, or similar incident on the part of the attending VA personnel.  He further indicated that COPD did not result from an event that could not have been reasonably foreseen by the VA healthcare providers or and/or failure on the part of VA to timely diagnose and properly treat the COPD.  The physician opined "the COPD was most likely the result of the [Veteran's] continued smoking and there is no supportive medical evidence that would link the pneumovax vaccine to the [Veteran's] current COPD."

The Board accepts that the Veteran currently has COPD and diabetes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition).  However, to the extent that the Veteran reports a causal relationship between his VA medical care or treatment and the development of COPD and/or diabetes, the lay evidence is not competent.  The Board finds the Veteran is not competent to report on such because this matter involves complex medical matters requiring medical expertise knowledge, and this matter is simply outside the realm of a layman's knowledge.  See Jandreau, supra. (Explaining at footnote 4 that a Veteran is competent to report a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board assigns significant probative value to the medical evidence of record, and, in particular, the VA medical opinion dated in August 2011.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the Veteran, the examiner's knowledge and skill in utilizing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is generally based on the scope of the examination review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of the medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  

Here, the VA medical opinion is supported by a rationale based on a review of the entire claims folder and the examiner's medical training and knowledge.  The examiner referred to the pertinent medical evidence of record and referred to the Veteran's long history of cigarette smoking and the fact that COPD had been diagnosed as far back as 2006, a time months before the administration of the pneumovax vaccine.  Pulmonary function testing done shortly after the administration of the vaccine in February 2007 showed severe obstruction.  The physician stated there is no medical link between a local reaction and pneumovax vaccine and the development of COPD.  The physician pointed out that the Veteran's statement that he had an infection in his arm that went to the lung is not well documented.  The record shows the Veteran was seen on a number of occasions in 2007 and the various evaluations gave no indication that any infection of the arm impacted on the lung.  

The Board observes that the Veteran has not presented any favorable medical evidence supporting his assertion.  In essence, there is no medical evidence linking any current disability to the pneumovax vaccine administered in 2007, and the Veteran is neither competent nor credible in this regard.  His statements have diminished probative value.  Weighing against the claim is the 2011 VA physician's determination that the Veteran's development of COPD was most likely the result of his heavy smoking and the physician's comment that there is no supportive medical evidence linking the pneumovax vaccine to the development of COPD.  The Veteran has not disputed this interpretation of the evidence.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for a disability as a residual of a pneumovax shot, to include COPD and diabetes.  There is no doubt to resolve.  Accordingly, the claim is denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a pneumovax vaccine, to include COPD and diabetes mellitus, is denied.



	                        ____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


